Citation Nr: 0506178	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-35 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for the residuals of a fracture of the right 
distal fibula with recurrent dislocation of the right ankle, 
initially evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
to November 1981 and from February 15, to March 2, 2002.  The 
disability at issue was incurred during the latter period, 
rendering this period "active military service" and making 
him a "veteran."  See 38 U.S.C.A. §§ 101(2), 101(24) (West 
2002).  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the issuance of the Statement of the Case, the 
RO received VA outpatient records that are dated in October 
and November 2003.  The records refer to treatment for the 
veteran's right leg/ankle disability, and are relevant to his 
claim regarding a higher initial evaluation for the service 
connected right leg/ankle disability.  The RO has not 
reviewed this evidence and issued a supplemental statement of 
the case (SSOC).  See 38 C.F.R. § 19.37(a) (2004).

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

The RO should review the additionally 
submitted evidence and readjudicate the 
claim presently certified for appeal.  
Thereafter, if the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a SSOC, which should 
include a discussion of the recently 
submitted evidence.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).    



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





